Title: Circular to the Governors of the States, 2 October 1789
From: Washington, George
To: Governors of the States


          
            Sir,
            United States October 2nd 1789.
          
          In pursuance of the enclosed resolution I have the honor to transmit to your Excellency a copy of the amendments proposed to be added to the Constitution of the United States. I have the honor to be, with due consideration, Your Excellency’s most obedient Servant.
          
            Go: Washington
          
        